FILED
CHARLOTTE, NC

 

FOR THE WESTERN DISTRICT OF NORTH CAROLINA
‘US DISTRICT COURT
CHARLOTTE DIVISION WESTERN DISTRICT OF NC

 

Docket No. 4°14 € rwlqy-

 

31 CFR. §§ 1010.350,
1010.306(c,d), and 1010.840(b)

) Pe
UNITED STATES OF AMERICA ) FDW
) BILL OF INFORMATION
Vv. )
) Violations:
LILI BIAN | ) 31 U.S.C. §§ 5314 and 5322(a),
)
)-

 

THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
(Willful Failure to File an FBAR)
(31 U.S.C. §§ 5314 and 5322(a), 31 C.F.R. §§ 1010.350, 1010.306(c,d), and 1010.840(b))

l. ° For 2014, citizens and residents of the United States who had a financial interest
in, or signature or other authority over, one or more financial accounts in a foreign country with
an aggregate value of more than $10,000 at any time during the calendar year were required to
file with the Department of the Treasury a Report of Foreign Bank and Financial Accounts, Form
TD F 90-22.1 (“FBAR”). For year 2014, that report was due by June 30 of the following
calendar year, June 30, 2015. The FBAR requires the filer to identify the financial institution
with which the account was held, the type of account, the account number, and the maximum
value of the account during the calendar year for which the FBAR is filed.

2. During calendar year 2014, defendant LILI BIAN, a permanent resident of the
United States and a resident of Charlotte, North Carolina, had an interest in or signature authority
over a financial account at FungChen Securities, a financial institution located in China, having
an aggregate value in excess of the $10,000 reporting requirement.

3, On or about June 30, 2015, within the Western District of North Carolina and

elsewhere, defendant BIAN did knowingly and willfully fail to file an FBAR disclosing that she
had a financial interest in, and signature authority over, a financial account in a foreign country,

Case 3:19-cr-00191-FDW-DCK Document.1 Filed 06/27/19 Page 1 of 2

IN THE UNITED STATES DISTRICT CouRT JUN 27 2019 :

 

 
 

namely an account held at FungChen Securities in China, an account which had an aggregate |

value of more than $10,000 during the year 2014.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

 

SANJEEV BHASKER
ASSISTANT UNITED STATES ATTORNEY

pa Jer

CARYN FINLEY
ASSISTANT UNITED STATES ATTORNEY

BEN BAIN-CREED
ASSISTANT UNITED STATES ATTORNEY

Case 3:19-cr-00191-FDW-DCK Document 1 Filed 06/27/19 Page 2 of 2

 

 

 
